DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 02/15/22, for application number 16/848,713 has been received and entered into record.  Claims 1-3, 7-17, 19, and 20 have been amended, Claims 4 and 18 have been cancelled, and Claims 21 and 22 have been newly added.  Therefore, Claims 1-3, 5-17, and 19-22 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 22 are objected to because of the following informalities:  
Claim 8, lines 3-4 recite, “determining that the first set of virtual machines associated with a first level of service availability” and should instead read, “determining that the first set of virtual machines is associated with a first level of service availability” (emphasis added) to correct the typographical error.
Claim 22, lines 4-5 recite, “wherein allocating the first set of virtual machines to the first priority pool is based on the first set of virtual having an ability to tolerate performing the first power shaving action,” and should instead read, “wherein allocating the first set of virtual machines to the first priority pool is based on the first set of virtual machines having an ability tolerate performing the first power shaving action” (emphasis added) to correct the omission of the word “machines.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 8, 10-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15 recite, “determining one or more power shaving actions to perform on the one or more server racks…” (emphasis added), while lines 17-18 recite, “implementing the one or more power shaving actions on the first set of server nodes…” (emphasis added).  Lines 6-7 of Claim 1 indicate server nodes are implemented on server racks.  As the determination of power shaving appears to only be performed with regards to the server racks, it is unclear if the same determination is intended to be subsequently implemented as to the server nodes.
Claims 11 and 16 repeat the same limitations as Claim 1, and are objected to accordingly.
Claims 2, 7, 8, 10, 12, 14, 15, 19, and 20 similarly disclose implementing power shaving actions on server nodes, without providing clarification as to the distinction between 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Onoue, US PGPub 2018/0046489, in view of Forbes, Jr. et al., US PGPUB 2010/0222935, and further in view of Akers et al., US Pat. No. 8,862, 922.
Regarding Claim 1, Onoue discloses a method, comprising: 
receiving metadata for a plurality of virtual machines, the metadata indicating a metric of priority for the plurality of virtual machines [information on each virtual machine is identified, and priority of the VMs is determined, steps S2-S14, Fig. 5, 6]; 
allocating a first set of virtual machines from the plurality of virtual machines to do a first priority pool on a first set of server nodes based on a first metric of priority associated with the metadata of the first set of virtual machines, the first set of server nodes being implemented on one or more server racks of a cloud computing system; 
allocating a second set of virtual machines from the plurality of virtual machines to a second priority pool on a second set of server nodes based on a second metric of priority associated with the metadata of the second set of virtual machines [information on each virtual machine is identified, and priority of the VMs is determined; based on the priority determined, VMs with the same destination are grouped into a first VM group and then migrated to physical machines; a similar process occurs for the second group of VMs, steps S2-S14, Fig. 5, 6], the second set of server nodes being implemented on the one or more server racks [physical machines connected to network switches in a remote computing system; physical machines 2A-2F connected to switches 5A-5C, Fig. 23]; and

However, Onoue does not explicitly teach identifying an upcoming limited power event associated with limited power capacity of one or more server racks for a duration of time; determining one or more power shaving actions to perform on the one or more server racks based on the received metadata for the plurality of virtual machines and in accordance with a power shaving policy; and implementing the one or more power shaving actions on the one or more server racks.
In the analogous art of power management, Forbes teaches identifying an upcoming limited power event associated with limited power capacity of one or more system devices for a duration of time [determining an expected, future time period for which power is to be interrupted or reduced to one or more devices, par 44, ll. 10-14].
It would have been obvious to one of ordinary skill in the art, having the teachings of Onoue and Forbes before him before the effective filing date of the claimed invention, to incorporate the power interruption detection as taught by Forbes into the method as disclosed by Vemuri, to ensure sufficient power despite power fluctuations [Forbes, par 2, ll. 1-6]. 
However, the combination of Onoue and Forbes does not explicitly teach determining one or more power shaving actions to perform on the one or more server racks based on the received metadata for the plurality of virtual machines and in accordance with a power shaving policy; and implementing the one or more power shaving actions on the first set of server 
In the analogous art of power management, Akers teaches determining one or more power shaving actions to perform on the one or more server racks based on the received metadata for the plurality of virtual machines and in accordance with a power shaving policy; and implementing the one or more power shaving actions on the first set of server nodes based on a difference in priority between the first metric of priority and the second metric of priority [throttling the lowest priority VM, and continuing to throttle the next lowest priority VM until the system is within the power cap; adjusting power consumption among a plurality of servers, Fig. 5; col. 1, ll. 34-38].
It would have been obvious to one of ordinary skill in the art, having the teachings of Onoue, Forbes, and Akers before him before the effective filing date of the claimed invention, to incorporate the power reduction methods as taught by Akers into the method as disclosed by Onoue and Forbes, to reduce power consumption to avoid widespread system failures [Akers, col. 1, ll. 13-15].
Regarding Claim 5, Onoue, Forbes and Akers disclose the method of Claim 1.  Forbes further discloses identifying the upcoming limited power event comprises one or more of: predicting the upcoming limited power event based on historical power usage data for the one or more server racks; or receiving an indication of a scheduled maintenance on the one or more system devices [determining an expected, future time period for which power is to be interrupted or reduced to one or more devices; time period for the load control procedure is 
Regarding Claim 6, Onoue, Forbes, and Akers disclose the method of Claim 1.  Akers further discloses wherein the power shaving actions comprise one or more of: slowing down operation of one or more server nodes on the one or more server racks; or selectively shutting down one or more server nodes on the one or more server racks [throttling the virtual machines based on priority, Fig. 5].
Regarding Claim 11, Onoue discloses a processor and memory to perform the task of assigning priority [CPU 101 and memory 102, Fig. 3].  The remainder of Claim 11 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 16, Onoue discloses a non-transitory computer readable medium storing instructions [memory 102, Fig. 3].  The remainder of Claim 16 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Claims 7, 8, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onoue, Forbes, and Akers, and further in view of Vemuri et al., US PGPub 2014/0173113.
Regarding Claim 7, Onoue, Forbes, and Akers disclose the method of Claim 1.  However, while Akers further discloses wherein implementing the one or more power shaving actions on the first set of server nodes comprises performing the one or more power shaving actions on the first set of server nodes without performing the one or more power shaving actions on the second set of server nodes based on the first level of priority being lower than the second level of priority [throttling the virtual machines based on priority, Fig. 5], the combination of references does not explicitly teach wherein determining one or more power shaving actions 
In the analogous art of virtual machine management, Vemuri discloses wherein determining one or more power shaving actions comprises: determining that the first set of virtual machines is associated with a first customer account on the cloud computing system, wherein the first metric of priority is associated with a first level of customer priority; and determining that the second set of virtual machines is associated with a second customer account on the cloud computing system, wherein the second metric of priority is associated with a second level of customer priority [determining the priorities to assign to VMs based on the level of service the VMs are to receive; the priorities are based on the service level agreements entered into with different customers being guaranteed varying levels of availability, par 33, ll. 14-20].
It would have been obvious to one of ordinary skill in the art, having the teachings of Onoue, Forbes, Akers, and Vemuri before him before the effective filing date of the claimed invention, to incorporate managing resources of VMs based on customer priority as taught by Vemuri, into the method as disclosed by Onoue, Forbes, and Akers, to provide the appropriate quality of service to different VMs and customers [Vemuri, par 6].
Regarding Claim 8, Onoue, Forbes, and Akers disclose the method of Claim 1.  While Akers further discloses wherein implementing the one or more power shaving actions on the 
In the analogous art of VM management, Vemuri further discloses wherein determining one or more power shaving actions comprises: determining that the first set of virtual machines associated with a first level of service availability; and determining that the second set of virtual machines is associated with a second level of service availability, and priority based on the level of service availability [determining the priorities to assign to VMs based on the level of service the VMs are to receive; the priorities are based on the service level agreements entered into with different customers being guaranteed varying levels of availability, par 33, ll. 14-20].- 40 -FILED ELECTRONICALLYDocket No. 408167-US-NP
It would have been obvious to one of ordinary skill in the art, having the teachings of Onoue, Forbes, Akers, and Vemuri before him before the effective filing date of the claimed invention, to incorporate managing resources of VMs based on customer priority as taught by Vemuri, into the method as disclosed by Onoue, Forbes, and Akers, to provide the appropriate quality of service to different VMs and customers [Vemuri, par 6].
Regarding Claim 13, Onoue, Forbes, and Akers, disclose the method of Claim 11.  Onoue further discloses allocating the first set of virtual machines and the second set of virtual 
In the analogous art of VM management, Vemuri teaches allocating virtual machines into priority pools based on one or more of: a level of priority of one or more owners of the plurality of virtual machines; or a level of service availability of the plurality of virtual machines relative to one or more threshold levels of service availability [assigning priorities to VMs based on the level of service the VMs are to receive, par 33, ll. 14-20].
It would have been obvious to one of ordinary skill in the art, having the teachings of Onoue, Forbes, Akers, and Vemuri before him before the effective filing date of the claimed invention, to incorporate managing resources of VMs based on service availability as taught by Vemuri, into the method as disclosed by Onoue, Forbes, and Akers, to provide the appropriate quality of service to different VMs and customers [Vemuri, par 6].
Regarding Claims 14 and 15, Onoue, Forbes, and Akers disclose the system of Claim 11.  Claims 14 and 15 repeat the same limitations as recited in Claims 7 and 8, respectively, and are rejected accordingly.
Regarding Claims 19 and 20, Onoue, Forbes, and Akers disclose the non-transitory computer readable medium of Claim 16.  Claims 19 and 20 repeat the same limitations as recited in Claims 7 and 8, respectively, and are rejected accordingly.
Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Onoue, Forbes, and Akers, and further in view of Noro et al., US PGPub 2014/0059319.
Regarding Claim 2, Onoue, Forbes, and Akers disclose the method of Claim 1.  However, while Onoue discloses allocating the first and second sets of virtual machines, the combination of references does not explicitly teach wherein allocating the first set of virtual machines and the second set of virtual machines to respective priority pools is based on the metric of priority indicating an associated impact of performing the one or more power shaving actions on server nodes of the plurality of virtual machines.
In the analogous art of resource allocation, Noro teaches allocating resources is based on the metric of priority indicating an associated impact of performing the one or more power shaving actions on server nodes of the plurality of virtual machines [priority for allocating resources is based on the effect of reducing power consumption, par 101, ll. 4-7].
It would have been obvious to one of ordinary skill in the art, having the teachings of Onoue, Forbes, Akers, and Noro before him before the effective filing date of the claimed invention, to incorporate the resource allocation as taught by Noro into the method as disclosed by Onoue, Forbes, and Akers, to improve system efficiency [Noro, par 13].
Regarding Claim 12, Onoue, Forbes, and Akers discloses the system of Claim 11.  Claim 12 repeats the same limitations as recited in Claim 2, and is rejected accordingly.
Regarding Claim 17, Onoue, Forbes, and Akers disclose the non-transitory computer readable medium of Claim 16.  Claim 17 repeats the same limitations as recited in Claim 2, and thus is rejected accordingly.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Onoue, Forbes, Akers, and Noro, and further in view of Vemuri.
Regarding Claim 3, Onoue, Forbes, Akers, and Noro disclose the method of Claim 2.  Onoue further discloses allocating the first set of virtual machines and the second set of virtual machines into respective priority pools is based on metadata [information on each virtual machine is identified, and priority of the VMs is determined; based on the priority determined, VMs with the same destination are grouped into a first VM group and then migrated to physical machines; a similar process occurs for the second group of VMs, steps S2-S14, Fig. 5, 6].  However, the combination of references does not explicitly teach allocating virtual machines into priority pools based on one or more of: a level of priority of one or more owners of the plurality of virtual machines; or a level of service availability of the plurality of virtual machines relative to one or more threshold levels of service availability.
In the analogous art of VM management, Vemuri teaches allocating virtual machines into priority pools based on one or more of: a level of priority of one or more owners of the plurality of virtual machines; or a level of service availability of the plurality of virtual machines relative to one or more threshold levels of service availability [assigning priorities to VMs based on the level of service the VMs are to receive, par 33, ll. 14-20].
It would have been obvious to one of ordinary skill in the art, having the teachings of Onoue, Forbes, Akers, Noro, and Vemuri before him before the effective filing date of the .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Onoue, Forbes, and Akers, and further in view of Gau et al., US PGPUB 2012/0134085.
Regarding Claim 9, Onoue, Forbes, and Akers disclose the method of Claim 1.  However, the combination of references does not explicitly teach wherein implementing the one or more power shaving actions on the first set of server nodes comprises providing one or more shaving commands to a rack manager of the one or more server racks, wherein providing the one or more shaving commands to the rack manager causes the rack manager to locally implement the one or more power shaving actions on the first set of server nodes.
In the analogous art of server management, Gau teaches wherein implementing the one or more power shaving actions on the first set of server nodes comprises providing one or more shaving commands to a rack manager of the one or more server racks, wherein providing the one or more shaving commands to the rack manager causes the rack manager to locally implement the one or more power shaving actions on the first set of server nodes [centralized control and management of servers and racks can monitor the state of each server; each rack has a rack management board, and communicates with the system administrator; each rack management board can reduce the power provided to a server (servers reside within the racks, and thus power management of a server would necessarily affect the rack as well), par 9; par 17, ll. 5-9; par 18, ll. 8-12].

Regarding Claim 10, Vemuri, Forbes, and Akers disclose the method of Claim 1.  However, the combination of references does not explicitly teach wherein implementing the one or more power shaving actions on the first set of one or more server nodes comprises providing one or more power shaving commands directly to server nodes on the first set of one or more server nodes.  
In the analogous art of server management, Gau teaches wherein implementing the one or more power shaving actions on the first set of one or more server nodes comprises providing one or more power shaving commands directly to server nodes on the one or more server nodes [centralized control and management of servers and racks can monitor the state of each server; each rack has a rack management board, and communicates with the system administrator; each rack management board can reduce the power provided to a server, par 9; par 17, ll. 5-9; par 18, ll. 8-12].
It would have been obvious to one of ordinary skill in the art, having the teachings of Onoue, Forbes, Akers, and Gau before him before the effective filing date of the claimed invention, to incorporate the power reduction methods as taught by Gau into the method as disclosed by Onoue, Forbes, and Akers, to provide power savings and management of a large number of servers [Gau, par 6].  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Onoue, Forbes, Akers, and Noro, and further in view of Cole, US Pat. No. 6,487,241.
Regarding Claim 21, Onoue, Forbes, Akers, and Noro disclose the method of Claim 2.  However, the combination of references does not explicitly teach wherein the associated impact of performing the one or more power shaving actions is associated with a tolerance of performing the one or more power shaving actions on the server nodes of the plurality of machines.
In the analogous art of power conservation, Cole teaches wherein the associated impact of performing the one or more power shaving actions is associated with a tolerance of performing the one or more power shaving actions on the server nodes of the plurality of machines [using the minimum acceptable power that is sufficient to perform signal communication (i.e. tolerating power reduced to the minimum acceptable power), col. 6, ll. 34-41, 48-50].
It would have been obvious to one of ordinary skill in the art, having the teachings of Onoue, Forbes, Akers, Noro, and Cole before him before the effective filing date of the claimed invention, to incorporate the tolerance of power reduction as taught by Cole, into the method as disclosed by Onoue, Forbes, Akers, and Noro, to improve power efficiency [Cole, col. 2, ll. 58-60]. 
Regarding Claim 22, Onoue, Forbes, Akers, and Noro disclose the method of Claim 2.  However, while Onoue discloses allocating a first set of virtual machines to the first priority pool based on a metric of priority, the combination of references does not explicitly teach wherein the associated impact of performing the one or more power shaving actions is 
In the analogous art of power conservation, Cole teaches wherein the associated impact of performing the one or more power shaving actions is associated with an ability of a device to tolerate performing a first power shaving action while not being able to tolerate a second power shaving action [using the minimum acceptable power that is sufficient to perform signal communication (i.e. tolerating power reduced to the minimum acceptable power, while anything less would not be tolerated/accepted), col. 6, ll. 34-41, 48-50].
It would have been obvious to one of ordinary skill in the art, having the teachings of Onoue, Forbes, Akers, Noro, and Cole before him before the effective filing date of the claimed invention, to incorporate the tolerance of power reduction as taught by Cole, into the method as disclosed by Onoue, Forbes, Akers, and Noro, to improve power efficiency [Cole, col. 2, ll. 58-60]. 

Response to Arguments
Applicant’s arguments filed 02/15/22 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Paul Yen/Primary Examiner, Art Unit 2186